Exhibit 10.1

 

OneBeacon Insurance Group, Ltd.

Long-Term Incentive Plan

Form of 2009-2011 Performance Share Grant

 

THIS GRANT (this “Grant”) is made, effective as of February 24, 2009, between
OneBeacon Insurance Group, Ltd., a Bermuda company limited by shares (the
“Company”) and <First NAME> <Last NAME> (the “Participant”).

 

RECITALS:

 

WHEREAS, the Company has adopted the Long-Term Incentive Plan (“Plan”), which
Plan is incorporated herein by reference and made part of this Grant; and

 

WHEREAS, the Board has determined that it would be in the best interest of the
Company and its owners to grant the award provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Grant:  Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Grant, the Company hereby
grants to the Participant a Performance Share Award of <# Of SHARES> shares.

 

2.             Award Period:  The Award Period shall be January 1, 2009 through
December 31, 2011.

 

3.             Performance Objective:  The Performance Objective shall be annual
12% Growth in Book Value per Common Share (GBVPS) including an adjustment for
dividends paid.).

 

4.             Performance Percentage:  The Performance Percentage shall be
dependent on the extent to which the Performance Objective is attained, and
shall be determined as follows:

 

GBVPS

 

Performance Percentage

 

5% or lower

 

0%

 

12%

 

100%

 

19% or higher

 

200%

 

 

For GBVPS between 5% and 19%, the Performance Percentage will be determined on
the basis of straight line interpolation.

 

5.             Award Payment:  Subject to all terms and conditions of the Plan,
the Participant’s Actual Value at the end of the Award Period will be settled in
cash, in Class A Common Shares (“Shares”), or partly in cash and partly in
Shares, as determined by the Committee.

 

--------------------------------------------------------------------------------


 

In the event of any cash, the cash value will be:

(a) the Actual Value, times

(b) the percentage of the Award settled in cash;

 

and the number of Shares issued will be:

(a) the Actual Value, divided by

(b) the Market Value of a share, times

(c) the percentage of the Award settled in Shares

 

If settled entirely in Shares, the number of Shares issued will be:

(a) the Actual Value, divided by

(b) the Market Value of a share.

 

6.             Termination of Employment:  Except as provided in Section 6 of
the Plan, this Award shall be canceled, and no payment shall be payable
hereunder, if the Participant’s continuous employment or Related Employment with
the Company shall terminate for any reason prior to the end of the Award
Period.  Notwithstanding the preceding sentence, the special rule provided in
Section 6(f)(iii) for an Adverse Change in the Plan shall not apply to this
Award.

 

7.             Successors and Assigns:  This Grant shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  The Company
shall request any purchaser of a business unit in which the Participant is
employed (a “Purchaser”), to fully assume the obligations of the Company under
this Grant.  If a Purchaser declines to assume such obligations, the Company
shall remain obligated under the terms of this Grant.

 

8.             Definitions:  All terms not otherwise defined herein shall have
the same meaning as in the Plan.

 

9.             Withholding:  The Participant agrees to make appropriate
arrangements with the Company for satisfaction of any applicable income tax
withholding requirements, including the payment to the Company, at the
termination of the Award Period (or such earlier or later date as may be
applicable under the Code), of all such taxes and other amounts, and the Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding amounts from
any compensation or other amount owing from the Company to the Participant), to
satisfy all obligations for the payment of such taxes and other amounts.

 

10.           Reduction of the Award:  Notwithstanding anything to the contrary
herein, the Board, in its sole discretion (but subject to applicable law), may
reduce any amounts payable to the Participant in order to satisfy any
liabilities owed to the Company by the Participant.

 

11.           No Right to Continued Employment:  Neither the Plan nor this Grant
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any of its
subsidiaries.  Further, the Company may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any

 

--------------------------------------------------------------------------------


 

claim under the Plan or this Grant, except as otherwise expressly provided in
the Plan and in this Grant.  In addition, nothing herein shall obligate the
Company to make future Grants to the Participant.

 

12.           Award Subject to Plan:  By entering in this Grant the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan, understands the terms of the Plan and this Award and that this Award is
subject to all of the terms and provisions set forth in the Plan and in this
Grant and accepts this Performance Share Award subject to all such terms and
conditions which are incorporated herein by reference, including, but not
limited to, the eligibility requirement to execute a Confidentiality and
Nonsolicitation Agreement.  In the event of a conflict between any term or
provision contained in this Grant and a terms or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

13.           Designation of Beneficiary by Participant:  A Participant may name
a beneficiary to receive any payment to which he/she may be entitled in respect
of this Award in the event of his/her death, by notifying the Company.  A
Participant may change his/her beneficiary from time to time in the same
manner.  If the Participant has not designated a beneficiary or if no designated
beneficiary is living on the date on which any amount becomes payable to a
Participant’s beneficiary, that amount shall be paid to the Participant’s
estate.

 

14.           No Rights as Shareholder: You will not be considered a shareholder
of the Company for any purpose with respect to this Award unless and until
shares of Stock are issued to you in settlement of this Award.

 

15.           Compliance with Section 409A of the Internal Revenue Code: 
Notwithstanding anything in this Agreement to the contrary, to the extent that
this Agreement constitutes a nonqualified deferred compensation plan to which
Internal Revenue Code Section 409A applies, the administration of this Award
(including time and manner of payments under it) shall comply with Section 409A.

 

16.           Dilution and Other Adjustments:  In the event of any change in the
Outstanding Shares of the Company by reason of any stock split, stock or
extraordinary cash dividend, recapitalization, merger, consolidation,
reorganization, combination or exchange of Shares or other similar event, or in
the event of an extraordinary cash dividend or other similar event, and if the
Committee shall determine, in its sole discretion, that such change equitably
requires an adjustment in the number or kind of Shares that may be issued under
the Plan pursuant to Section 3 and subject to this Award, in the target number
of Performance Shares which have been awarded to you, including by payment of
cash to you, in any measure of performance, or in any other terms that the
Committee determines equitably require adjustment, then such adjustment shall be
made by the Committee and shall be conclusive and binding for all purposes of
the Plan and this Award.

 

17.           Notices:  Any notice necessary under this Grant shall be addressed
to the Company and to the Participant at the address appearing in the personnel
records of the Company for such Participant or to either party at such other
address as such party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.

 

--------------------------------------------------------------------------------


 

18.           Governing Law:  This Agreement shall be governed by and construed
in accordance with the laws of Bermuda.

 

19.           Signature in Counterparts:  This Grant may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Grant as of the day
and year first above written.

 

 

PARTICIPANT

 

 

ONEBEACON INSURANCE GROUP, LTD.

 

 

 

 

By:

 

 

By:

[g66551kgi001.jpg]

<First Name> <Last Name>

 

 

Name:

Mike Miller

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

Award Details:

 

2009 — 2011 Performance Share Plan

<# Shares> Shares Granted

 

--------------------------------------------------------------------------------


 

Annex

 

Key Definitions

 

Terms used in this Grant shall have the following meanings:

 

Actual Value shall mean:

 

i)              the number of Performance Shares granted, times

 

ii)             the Performance Percentage, times

 

iii)            (a) the Market Value of a Share, plus (b) the per share
equivalent of Dividends Paid included in the calculation of Growth in Book Value
per Common Share.

 

Growth in Book Value per Common Share shall mean:

 

The annual internal rate of return produced by a) the Change in Per Share GAAP
Shareholders Equity plus b) Dividends Paid during the period.  For purposes of
this calculation the following definitions should be used:

 

i)              Change in Per Share GAAP Shareholders’ Equity - (a) the
Company’s GAAP Shareholders’ Equity at the end of the period (measured on an as
converted/as diluted basis) divided by (b) the number of as converted / as
diluted common shares of the Company outstanding at the end of the period, minus
(c) the Company’s GAAP Shareholders’ Equity at the beginning of the period
(measured on an as converted/as diluted basis) divided by (d) the number of as
converted / as diluted common shares of the Company outstanding at the beginning
of the period,

 

ii)             Dividends Paid - the per share dividends paid on the Company’s
Common Shares over the period.

 

Market Value shall mean:

 

the average closing price of the company’s Shares calculated using the closing
price of the Shares on each of the five (5) trading days preceding the date that
the Compensation Committee certifies the Performance Percentage.

 

Performance Percentage shall mean:

 

a percentage of no less than 0% and no more than 200%, which percentage was
determined by the Committee, as outlined in paragraph four (4) of this
Performance Share Grant.

 

Performance Share shall mean:

 

a performance share granted to participant under the Company’s Long-Term
Incentive Plan having the financial equivalence of one Class A common share of
the Company, conditioned upon the attainment of the specified Performance
Objective(s) over the specified Award Period.

 

--------------------------------------------------------------------------------